112 F.3d 518
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Darrell Vincent WHITE, Plaintiff-Appellant,v.MADERA COUNTY;  Madera County District Attorney;  MaderaCounty Department of Corrections;  Herman Sauceda;Gerald King, Correctional Sgt.,Defendants-Appellees.
No. 95-16473.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 23, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Darrell Vincent White, a California state prisoner, appeals pro se the district court's judgment on partial findings pursuant to Fed.R.Civ.P. 52(c).  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the district court's findings of fact for clear error and legal conclusions de novo, see Thorne v. City of El Segundo, 726 F.2d 459, 468 (9th Cir.1983) (citing to Wilson v. United States, 645 F.2d 728, 730 (9th Cir.1981)), and we affirm.


3
White failed to present evidence of an atypical or significant deprivation associated with his claims regarding the prison grievance and mail procedures.  See Sandin v. Conner, 115 S.Ct. 2293, 2300 (1995).  White failed to present evidence that an attack by a fellow inmate or defendant Sauceda's actions outside of White's cell constituted retaliation.  See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995).  White failed to establish the requisite intent or recklessness necessary for his claim of deliberate indifference to his safety.  See Davidson v. O'Lone, 752 F.2d 817, 828 (9th Cir.1984).  Finally, White failed to present evidence to prove his conspiracy claim under 42 U.S.C. § 1985(3).  See Griffin v. Breckenridge, 403 U.S. 88, 102 (1971).


4
Accordingly, we conclude that defendants' Rule 52(c) motion was proper and that the district court did not clearly err by granting judgment pursuant to Fed.R.Civ.P. 52(c).  See Thorne, 726 F.2d at 468.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3